[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 308 
In case neither party requests to have any question of fact submitted to the jury, but each asks that a verdict be directed in his favor, the court is authorized to determine the fact in issue, and upon appeal the disputed facts are deemed to have been determined in favor of the party for whom the verdict is directed. (Kirtz v. Peck, 113 N.Y. 222; Dillon v.Cockcroft, 90 id. 649; Provost v. McEncroe, 102 id. 650.) This case must be determined upon the theory that all the disputed facts have been found in favor of the plaintiff.
In case the whole of an unfurnished dwelling is leased for a definite term, under a single contract which contains no covenant that the premises are in good repair, or that the lessor will put or keep them so, the law does not imply a covenant *Page 310 
on the part of the lessor that the dwelling is without inherent defects rendering it unfit for a residence. (Franklin v.Brown, 118 N.Y. 110.) In Smith v. Marrable (11 M.  W. 5) a contrary rule was laid down by Baron PARKE. That case arose out of a contract to let a furnished dwelling for six weeks at eights guineas per week. The tenant moved in, but found the house so infested with bugs that it was uninhabitable, and at the end of the first week, left, paying the rent for that week. In an action brought to recover rent, it was held in the opinion delivered by Baron PARKE, concurred in by Barons ALDERSON and GURNEY: "That if the demised premises are encumbered with a nuisance of so serious a nature that no person can reasonably be expected to live in them, the tenant is at liberty to throw them up. This is not the case of a contract on the part of the landlord that the premises were free from this nuisance; it rather rests in an implied condition of law, that he undertakes to let them in a habitable state."
Chief Baron ABINGER concurred upon the ground that: "A man who lets a ready furnished house surely does so under the implied condition or obligation, call it which you will, that the house is in a fit state to be inhabited." The opinion of Baron PARKE was rested on the authority of Edwards v. Etherington (Ry. 
M. 268); S.C. (7 D.  R. 117) and Collins v. Barrow (1 M. 
Rob. 112), both of which cases together with Salisbury v.Marshal (4 C.  P. 65) were expressly overruled by Hart v.Windsor (12 M.  W. 68), in which PARKE said: "We are under no necessity of deciding in the present case, whether that ofSmith v. Marrable be law or not. It is distinguishable from the present case on the ground on which it was put by Lord ABINGER, both on the argument of the case itself, but more fully in that of Sutton v. Temple (12 M.  W. 52), for it was the case of a demise of a ready furnished house for a temporary residence at a watering place. It was not a lease of real estate merely. But that case certainly cannot be supported on the ground on which I rested my judgment."
Smith v. Marrable was decided at Hilary Term, 1843, and *Page 311 Hart v. Windsor and Sutton v. Temple, at Michaelmas Term of the same year. The rule laid down in Smith v. Marrable by ABINGER, B., as applicable to furnished houses, has been followed in Campbell v. Lord Wenlock (4 F.  F. 716) and Wilson v.Hatton (L.R. [2 Exch. Div.] 336), but the rule as stated by PARKE, B., has not been followed in England or in this state. (Franklin v. Brown, 118 N.Y. 110.) The defendant cannot escape liability for rent on the ground that the law implied a covenant that the dwelling was fit for habitation.
Is the evidence contained in the record sufficient to have required the trial court to have held, as a matter of law, that the plaintiff fraudulently represented that the dwelling and its fixtures were in good condition, or that she fraudulently concealed from the plaintiff the fact that it was in an unsanitary condition?
In case the owner of a dwelling knows that it has secret defects and conditions rendering it unfit for a residence, and fraudulently represents to one who becomes a tenant that the defects and conditions do not exist, or if he fraudulently conceals their existence from him, the lessee, if he abandons the house for such cause, will not be liable for subsequently accruing rent. (Wallace v. Lent, 1 Daly, 481; Jackson v.Odell, 12 id. 345; Rheinlander v. Seaman, 13 Abb. [N.C.] 455; Cesar v. Karutz, 60 N.Y. 229.) In the case at bar the defendant testified, and in this he was not contradicted, that when he first went to the house with the plaintiff's agent he said: "I complained to him (the agent) at the time, that I thought some of the plumbing looked old. He said that Mrs. Daly was very stiff, determined not to put in any new, that it was all in good condition, that they had fixed it as they thought it ought to be." This is the only representation which was made by the plaintiff, or her agent in respect to the sanitary condition of the dwelling. It was not shown that the plaintiff or her agent knew that the representations were false, or that the plumbing was out of order, and fraudulently concealed the fact. This takes the case out of the rule above referred to in respect to the owner's liability in case he fraudulently misrepresents *Page 312 
the condition of the dwelling or knowing that it is in bad condition fraudulently conceals the fact from the person who becomes the lessee.
Is the defendant liable for having stated that a material fact existed which did not exist, i.e., that the plumbing was in good order, upon the theory that she was bound to know whether or not the statement was true.
In case a party, for the purpose of inducing another to contract with him states, on his personal knowledge, that a material fact does or does not exist, without having knowledge whether the statement is true or false, and without having reasonable grounds to believe it to be true, is liable in fraud, if the statement is relied on and is subsequently found to be false, although he had no actual knowledge of the untruth of the statement. (Bennett v. Judson, 21 N.Y. 238; Marsh v.Falker, 40 id. 562; Oberlander v. Spiess, 45 id. 175;Wakeman v. Dalley, 51 id. 27; 2 Pom. Eq. Juris. §§ 887, 888; Story's Eq. Juris. § 193.)
It does not appear that the plumbing had not been fixed as stated, nor that the statement that "it was all in good condition," was made without actual or supposed knowledge of its condition, nor that it was made in bad faith, and we think the case does not fall within the principle of the authorities last cited.
The defendant cannot escape liability on the ground that the statement of the agent amounted to a warranty because it is not so pleaded in the answer.
The judgment should be affirmed with costs.
All concur.
Judgment affirmed. *Page 313